EXHIBIT 10.3

 

SECOND AMENDMENT TO EMPLOYMENT

AGREEMENT DATED MARCH 30, 2011 BETWEEN

MTR GAMING GROUP, INC., AND JOSEPH BILLHIMER

 

WHEREAS, MTR Gaming Group, Inc. (“MTR”), and Joseph L. Billhimer (the
“Executive”) (collectively the “Parties”), entered into an Employment Agreement
(the “Agreement”) on or about March 30, 2011 securing the employment of
Executive as President and General Manager of Mountaineer Park, Inc. and MTR’s
Senior Vice President for Operations and Development;

 

WHEREAS, on or about December 1, 2011 the Parties, entered into the “First
Amendment” to Executive’s contract;

 

WHEREAS, the Parties hereby agree to enter into a Second Amendment to the
initial contract dated March, 30, 2011, amending the same as follows, as
approved by, the Board’s Compensation Committee:

 

Section 4, DUTIES:

 

Beginning on or about June 1, 2013 Executive will assume the role of Acting
President of MTR Gaming Group, Inc. Executive will continue to undertake all the
responsibilities currently assigned to him in his role as Chief Operating
Officer with the three property General Managers reporting directly to him; and

 

Section 5, COMPENSATION & BENEFITS:

 

(a) Executive’s base salary, while in the capacity of “Acting President,” shall
be increased to $500,000.00 per year. The increased salary will be calculated
for purposes of annual and long term incentive bonus awards; and

 

(e) Executive’s Change in Control provisions are being modified to include a
$100,000 bonus, in addition to any other benefits Executive’s current contract
and First Amendment provide.

 

--------------------------------------------------------------------------------


 

WHEREAS, Executive will continue to serve in the role of “Acting President”
during the period of time that the Board completes its evaluation of potential
candidates for the position of Chief Executive Officer (“C.E.O”). Executive
understands and agrees that while he is under consideration for the position of
C.E.O., this temporary assignment as “Acting President of MTR” does not
guarantee Executive any rights to the position(s) of President or C.E.O., nor
any rights greater than exist under Executive’s March 30, 2011 employment
agreement and First Amendment dated December 1, 2011 as Chief Operating Officer
of the company;

 

WHEREAS, Executive hereby agrees that if he is not ultimately selected as the
Company’s next C.E.O., his title, duties and base compensation will revert to
the levels that existed prior to the execution of this Second Amendment. 
Additionally, any and all modifications that arise from Executive’s assignment
as “Acting President” as documented in this Amendment, including those specified
in Sections 4 and 5 herein, shall be null and void for all purposes. In the
event Executive is not selected as the Company’s next C.E.O. any and all
payments due to Executive for any purpose will be governed by Executive’s
March 30, 2011 employment agreement and First Amendment dated December 1, 2011;

 

WHEREAS, the Parties agree that other than the specific sections described
above, all other Terms of the March 30, 2011 Agreement and First Amendment dated
December 1, 2011 remain in full force and are specifically incorporated herein
by reference;

 

WHEREFORE, the Parties intending to be legally bound and specifically agreeing
to the terms of this Second Amendment hereby affix their signature below.

 

 

/S/ JOSEPH BILLHIMER

 

/S/ STEVEN M. BILLICK

JOSEPH BILLHIMER

 

STEVEN M. BILLICK

 

 

AS, CHAIRMAN OF THE BOARD

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

Dated: 27 May, 2013

 

Dated: 27 May, 2013

 

--------------------------------------------------------------------------------